Order reversed on the law and the facts with costs, certiorari proceeding dismissed, and the determination of the board of standards and appeals reinstated and confirmed, with costs. There is no proof in this record that the property in question cannot be improved with a conforming use on a basis yielding a far return, computed on the value of the property minus the value added thereto by the illegal feature included in the sale of it to the petitioner. The situation was peculiarly one-for the board to determine, and its decision should not be disturbed. The burden of the alleged -wrong, assuming the petitioner bought in good faith in the light of its proceeding with the con*783struction in the face of the challenge of the validity of its right to do so, may not be foisted upon the neighborhood by the sanctioning of a violation of the Zoning Laws which were by appropriate proceedings properly frustrated. The righting of the wrong to the petitioner on that phase is to’ be accomplished in a manner that does not inflict a wrong upon the neighborhood and the people for whose benefit the Zoning Law takes on its present form. The petitioner was free in February, 1929, to take steps to protect itself on that phase, in view of the terms of the purchase, or in lieu of asserting its rights, by procuring appropriate indemnity from its predecessor in the event that he desired to resist the challenge of the validity of that which he transferred to the petitioner. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.